Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 1 of 23 PageID #: 1639




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


KARINA GARCIA, MARIA MATA,                       §
CHLOE BROOKS, ANITA TREVINO,                     §
KARLENE CARPENTER, TANISHA                       §
WILLIAMS, SAMUEL TORRES,                         §
MARLENE BURCH, and ROZEPHYR                      §
JEAN, Individually and on Behalf of All          §
Others Similarly Situated,                       §
                                                 §
               Plaintiffs,                       §
                                                 §
versus                                           §           CIVIL ACTION NO. 1:18-CV-621
                                                 §
WILLIS STEIN & PARTNERS, L.L.C.,                 §
MONROE CAPITAL, LLC,                             §
EDUCATION CORPORATION OF                         §
AMERICA, VIRGINA COLLEGE, LLC,                   §
BRIGHTWOOD COLLEGE,                              §
BRIGHTWOOD CAREER INSTITUTE,                     §
VIRGINIA COLLEGE, ECOTECH                        §
INSTITUTE, STUART C. REED, AVY                   §
HOWARD STEIN, THEODORE KOENIG,                   §
JACKIE BAUMANN, and ERIN SHEA,                   §
                                                 §
               Defendants.                       §

                               MEMORANDUM AND ORDER

         Pending before the court is Defendants Education Corporation of America (“ECA”),

Virginia College, LLC (“Virginia College”),1 and Stuart C. Reed’s (collectively, the “VC

Defendants”) Renewed Motion to Compel Arbitration and to Strike Plaintiffs Karina Garcia, Maria

Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter, Tanisha Williams, Samuel Torres,

Marlene Burch, and Rozephyr Jean’s (collectively, “Plaintiffs”) Class Action Claims (#36). The

VC Defendants contend that Plaintiffs have waived their right to litigate their claims in a judicial


         1
         References to “Virginia College” encompass its DBAs: Defendants Brightwood College,
Brightwood Career Institute, and Ecotech Institute.
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 2 of 23 PageID #: 1640



forum and to participate in a class proceeding. After considering the motion, the submissions of

the parties, the pleadings, and the applicable law, the court is of the opinion that the motion should

be granted.

I.     Background

       Plaintiffs, individually and on behalf of all others similarly situated, assert claims against

the VC Defendants and others who are not parties to the motion at bar—Defendants Willis Stein

& Partners, L.L.C.; Monroe Capital, LLC; Avy Howard Stein; Theodore Koenig; Jackie

Baumann; and Erin Shea—in connection with the abrupt closure of several Virginia College

campuses.     Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene

Carpenter, Tanisha Williams, and Samuel Torres (the “Student Plaintiffs”) contend that the

closures prevented them from completing programs pursuant to their enrollment contracts and that

they never received a refund for the costs of attendance, which they paid for with out-of-pocket

funds or with student loans that cannot be discharged. Plaintiffs Marlene Burch and Rozephyr

Jean (the “Employee Plaintiffs”) assert that Virginia College misrepresented its employees’ job

security and failed to deliver payments promised in severance packages.

       On February 8, 2019, Plaintiffs filed their First Amended Class Action Complaint (#5),

asserting causes of action for breach of contract arising from the Student Plaintiffs’ enrollment

contracts and Employee Plaintiffs’ employment contracts with the VC Defendants. On February

15, 2019, the VC Defendants filed their Motion to Compel Arbitration and to Strike Plaintiffs’

Class Action Claims. Plaintiffs filed a response (#12) on March 7, 2019, and the VC Defendants

filed their reply (#15) on March 21, 2019. On June 5, 2019, Plaintiffs filed their Second




                                                  2
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 3 of 23 PageID #: 1641



Amended Class Action Complaint (#30), the operative complaint in this action.2 Subsequently,

the VC Defendants filed the instant motion, reurging their motion to compel arbitration.

        The VC Defendants request that the court: (1) order Plaintiffs to arbitrate their individual

claims; (2) strike Plaintiffs’ class action claims; and (3) dismiss or stay this action pending the

outcome of arbitration. The VC Defendants maintain that the enrollment and employment

contracts underlying this dispute include an arbitration clause and collective action waiver; thus,

by executing those agreements, Plaintiffs agreed to arbitrate, as individuals, any claims arising

from their contracts with the VC Defendants. In response, Plaintiffs request that the court strike

the pending motion for failure to comply with the local rules or deny the pending motion as

premature. In the alternative, Plaintiffs request that the court consolidate their claims into one

arbitration proceeding.

II.     Analysis

        A.      Compliance with Local Rules

        Plaintiffs request that the court strike the VC Defendants’ motion for failure to comply with

the local rules. Pursuant to the Local Rules of this district, “a request for court intervention is not

appropriate until the participants have met and conferred, in good faith, and concluded, in good

faith, that the discussions have conclusively ended in an impasse, leaving an open issue for the

court to resolve.” LOCAL RULE CV-7(h). Additionally, “all motions must be accompanied by

a ‘certificate of conference’ at the end of the motion . . . . The certificate must state: (1) that

        2
         Changes include amending the citizenship of Plaintiffs Anita Trevino, Karlene Carpenter, Tanisha
Williams, and Samuel Torres from Texas to California, California, Pennsylvania, and Colorado,
respectively; removing Plaintiffs’ requests for waivers of summons; adding factual allegations regarding
Defendants Willis Stein & Partners, ECA, Monroe Capital, LLC, Avy Stein, and Stuart Reed; and adding
Exhibit 8, a sworn affidavit by Aaron Barksdale, the campus president for Brightwood College in
Beaumont, Texas, from September 2016 to September 2018.

                                                   3
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 4 of 23 PageID #: 1642



counsel has complied with the meet and confer requirement . . . ; and (2) whether the motion is

opposed or unopposed.” LOCAL RULE CV-7(i). The Local Rules provide exceptions from these

requirements when the non-movant has acted in bad faith by failing to meet and confer or when

the motion is one of the types of motions listed in Local Rule CV-7(i).

       Plaintiffs contend that a motion to compel arbitration is not one of the motions excluded

from the meet-and-confer and certificate of conference requirements and, therefore, the VC

Defendants’ motion should be struck for failure to meet and confer with Plaintiffs and to include

a certificate of conference. Although the title of the VC Defendants’ motion suggests that they

request only that the court compel arbitration and strike Plaintiffs’ class action claims, they also

argue that this action should be dismissed (#7, at 2, 11-12). Moreover, in their response,

Plaintiffs state, “[the] VC Defendants failed to prove the separate Arbitration Policy is

valid—particularly under the stringent standards of a motion to dismiss.” (#12, at 12). The local

rules exclude a motion to dismiss from the meet-and-confer and certificate of conference

requirements. LOCAL RULE CV-7(i)(1). Accordingly, Plaintiffs’ request that the court strike the

pending motion is denied.

       B.      Enforcement of Arbitration Agreements

       Plaintiffs assert breach of contract claims and do not dispute that the parties entered into

valid enrollment and employment contracts; however, they challenge the validity of their purported

assent to individual mandatory arbitration. Plaintiffs further argue that the pending motion should

be denied as premature because the court must first determine the validity of the arbitration

agreement before issuing an order to compel arbitration. Plaintiffs allege that the arbitration

agreements are unenforceable because they are procedurally and substantively unconscionable.


                                                 4
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 5 of 23 PageID #: 1643



       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, provides that “[a] written

provision in . . . a contract evidencing a transaction involving commerce to settle by arbitration

a controversy thereafter arising out of such contract . . . shall be valid, irrevocable, and

enforceable . . . .” 9 U.S.C. § 2. “Whether a contract requires arbitration of a given dispute is

a matter of contract interpretation and a question of law for the court.” Smith v. Transp. Workers

Union of Am., 374 F.3d 372, 374 (5th Cir. 2004); see 9 U.S.C. § 4; Henry Schein, Inc. v. Archer

& White Sales, Inc., ___ U.S. ___, 139 S. Ct. 524, 530 (2019) (“[B]efore referring a dispute to

an arbitrator, the court determines whether a valid arbitration agreement exists.”); Papalote Creek

II, L.L.C. v. Lower Colo. River Auth., 918 F.3d 450, 454 (5th Cir. 2019) (“[A] court may order

arbitration of a particular dispute only where the court is satisfied that the parties agreed to

arbitrate that dispute.” (quoting Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296

(2010))); Huckaba v. Ref-Chem, L.P., 892 F.3d 686, 688 (5th Cir. 2018).

       When determining whether the parties agreed to arbitrate the dispute in question, the court

employs a two-step analysis: “(1) whether there is a valid agreement to arbitrate between the

parties; and (2) whether the dispute in question falls within the scope of the arbitration

agreement.” Papalote Creek II, L.L.C., 918 F.3d at 454 (quoting Gross v. GGNSC Southaven,

L.L.C., 817 F.3d 169, 176 (5th Cir. 2016)); Huckaba, 892 F.3d at 688; Sharpe v. AmeriPlan

Corp., 769 F.3d 909, 914 (5th Cir. 2014).

       C.      The Mandatory Arbitration Provisions

       With the exception of Anita Trevino and Karlene Carpenter, the Student Plaintiffs executed

contracts to enroll at Virginia College campuses, which contained the following arbitration clause:

       Any claim, controversy or dispute arising out of or relating to this Contract or any
       alleged breach, violation or default of this Contract, together with all other claims,

                                                 5
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 6 of 23 PageID #: 1644



        controversies or disputes of any nature whatsoever, including but not limited to all
        claims based in tort, fraud, contract, equity, state law, and/or federal law, arising
        out of or in relation to the Student’s enrollment and participation in courses at the
        college, shall be resolved and settled by binding arbitration administered by the
        American Arbitration Association . . . . Notwithstanding the foregoing, you may
        bring an individual (not class) action in small claims court for claims within the
        scope of its jurisdiction.

(#7-1, at 5 ¶ 10). The enrollment contracts, in bold, all-caps font, notify the students that they

are waiving their right to bring a lawsuit in court:

        BY SIGNING THIS CONTRACT, THE STUDENT (AND, IF APPLICABLE,
        HIS/HER PARENT OR LEGAL GUARDIAN) GIVE UP THE RIGHT TO GO
        TO COURT AND THE RIGHT TO TRIAL BY JURY AND EXPRESSLY
        ACKNOWLEDGE AND UNDERSTAND THAT HIS, HER OR THEIR RIGHTS
        AND REMEDIES WILL BE DETERMINED BY AN ARBITRATOR AND NOT
        BY A JUDGE OR JURY. THE PARTIES UNDERSTAND THAT A
        DETERMINATION BY AN ARBITRATOR IS AS ENFORCEABLE AS ANY
        ORDER AND IS SUBJECT TO VERY LIMITED REVIEW BY A COURT.

Id. Further, all of the Student Plaintiffs signed a separate document, entitled “Arbitration Policy,”

with the same language using an electronic signature. Id. at 10.3 The Arbitration Policy provides,

in bold, all-caps font:

        BY ENTERING THIS AGREEMENT, THE PARTIES HEREBY WAIVE THEIR
        RIGHT TO HAVE ANY DISPUTE, CLAIM, OR CONTROVERSY DECIDED
        BY A JUDGE OR JURY IN A COURT.

        Similarly, the VC Defendants contend that the Employee Plaintiffs each executed an

“Arbitration Agreement” with VC Defendant ECA and its related entities:

        [T]he parties agree that any dispute, controversy or claiming arising out of or
        related to this Agreement, the employment relationship between the parties, or the
        termination of the employment relationship shall be resolved by binding arbitration
        administered by the American Arbitration Association. . . . The agreement to
        arbitrate includes any claims . . . Employee may have against the Company or


        3
          The enrollment contracts signed by Student Plaintiffs Anita Trevino and Karlene Carpenter do
not include an arbitration clause; however, both signed the separate Arbitration Policy (#7-1, at 55, 64).

                                                    6
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 7 of 23 PageID #: 1645



       against any of its officers, directors, employees, agents, or parent, subsidiary, or
       affiliated entities . . . .

(#7-2 at 3 ¶ 1). The evidence indicates that both of the Employee Plaintiffs electronically signed

the Arbitration Agreement. Id. at 6, 9-11.

               1.      Existence of Agreement to Arbitrate

       Initially, the court must determine whether the parties agreed to arbitrate the dispute in

question. Kubala v. Supreme Prod. Servs., Inc., 830 F.3d 199, 201 (5th Cir. 2016); Sharpe, 769

F.3d at 914. “The party seeking to compel arbitration need only prove the existence of an

agreement to arbitrate by a preponderance of the evidence.” Grant v. Houser, 469 F. App’x 310,

315 (5th Cir. 2012); see In re JPMorgan Chase & Co., 916 F.3d 494, 503 (5th Cir. 2019);

Chester v. DirecTV, L.L.C., 607 F. App’x 362, 364 (5th Cir. 2015). Written arbitration

agreements are “prima facie valid under the FAA and must be enforced unless the party opposed

to arbitration ‘allege[s] and prove[s] that the arbitration clause itself was a product of fraud,

coercion, or such grounds as exist at law or in equity for the revocation of the contract.’” Ranzy

v. Extra Cash of Tex., Inc., No. H-09-334, 2010 WL 936471, at *2 (S.D. Tex. Mar. 11, 2010)

(quoting Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 341 (5th Cir. 2004)); see

Epic Sys. Corp. v. Lewis, ___ U.S. ___, 138 S. Ct. 1612, 1622 (2018) (“[A]greements to arbitrate

[may] be invalidated by ‘generally applicable contract defenses, such as fraud, duress, or

unconscionability.’” (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011))).

If the court determines that a valid agreement exists, the court then determines whether any federal

statute or policy renders the parties’ claim non-arbitrable. Janvey v. Alguire, 847 F.3d 231, 240

(5th Cir.), cert. denied, 138 S. Ct. 329 (2017); Robinson v. J & K Admin. Mgmt. Servs., Inc., 817

F.3d 193, 195 (5th Cir.), cert. denied, 137 S. Ct. 373 (2016). Although there is a strong federal

                                                 7
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 8 of 23 PageID #: 1646



policy favoring arbitration, “the policy does not apply to the initial determination whether there

is a valid agreement to arbitrate,” as it is a matter of contract. Banc One Acceptance Corp. v.

Hill, 367 F.3d 426, 429 (5th Cir. 2004); accord Huckaba, 892 F.3d at 688-89; Al Rushaid v. Nat’l

Oilwell Varco, Inc., 757 F.3d 416, 419 (5th Cir. 2014); Sharpe, 769 F.3d at 914; Sherer v. Green

Tree Servicing LLC, 548 F.3d 379, 381 (5th Cir. 2008).

       Section 2 of the FAA renders an arbitration agreement severable from the underlying

contract; thus, federal courts do not consider challenges to the validity of the entire contract when

deciding whether an agreement to arbitrate exits. Edwards v. Doordash, Inc., 888 F.3d 738, 744

(5th Cir. 2018) (citing Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 70 (2010); Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 449 (2006)). In determining the validity of an

agreement to arbitrate under the FAA, courts must first apply state law governing contract

formation. Huckaba, 892 F.3d at 688 (citing Kubala, 830 F.3d at 202); accord In re Poly-Am.

L.P., 262 S.W.3d 337, 347 (Tex. 2008) (stating that “an agreement to arbitrate is valid under the

FAA if it meets the requirements of the general contract law of the applicable state”); see 9

U.S.C. § 2; First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995); Sharpe, 769

F.3d at 914.

               2.      Applicable State Law

       The parties purportedly executed and intended to perform the contracts at issue in Texas,

California, Pennsylvania, and Colorado. Federal courts follow the choice of law rules of the

forum state, here Texas. See Weber v. PACT XPP Techs., AG, 811 F.3d 758, 771 (5th Cir. 2016)

(citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)); McLane Foodservice,

Inc. v. Table Rock Rests., L.L.C., 736 F.3d 375, 377 (5th Cir. 2013); Int’l Interests, L.P. v.


                                                 8
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 9 of 23 PageID #: 1647



Hardy, 448 F.3d 303, 306 (5th Cir. 2006) (citing Mayo v. Hartford Life Ins. Co., 354 F.3d 400,

403 (5th Cir. 2004)). Under Texas law, “the court should look to the law of the place where the

contract specifies that the services should be rendered.”         Weber, 811 F.3d at 772 (citing

RESTATEMENT (SECOND) CONFLICT OF LAWS § 196). “When a contract for services gives a place

for performance, ‘[a]s a rule, that factor alone is conclusive in determining what state’s law is to

apply.’” Weber, 811 F.3d at 772 (quoting DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 679

(Tex. 1990)).

       Here, the parties do not dispute that Texas law applies to the contracts executed by Student

Plaintiffs Karina Garcia, Maria Mata, and Chloe Brooks and the Employee Plaintiffs Marlene

Burch and Rozephyr Jean; California law applies to the contracts executed by Student Plaintiffs

Anita Trevino and Karlene Carpenter; Colorado law applies to the contract executed by Student

Plaintiff Samuel Torres; and Pennsylvania law applies to the contract executed by Student Plaintiff

Tanisha Williams. Under Texas law, to form a binding and valid contract, the following elements

must be present: “(1) an offer; (2) an acceptance in strict compliance with the terms of the offer;

(3) a meeting of the minds; (4) each party’s consent to the terms; and (5) execution and delivery

of the contract with the intent that it be mutual and binding.” Huckaba, 892 F.3d at 689 (citing

In re Capco Energy, Inc., 669 F.3d 274, 279-80 (5th Cir. 2012)). “As to the last element,

whether a signature is required to bind the parties is a question of the parties’ intent.” Id. (citing

Tricon Energy Ltd. v. Vinmar Int’l, Ltd., 718 F.3d 448, 454 (5th Cir. 2013)). The elements of

contract formation are similar in California, Colorado, and Pennsylvania. See CAL. CIV. CODE

§ 1550; Kovac v. Farmers Ins. Exch., 401 P.3d 112, 116, cert. denied, No. 17SC209, 2017 WL




                                                  9
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 10 of 23 PageID #: 1648



 3593981 (Colo. Aug. 21, 2017); In re Estate of Wierzbicki, 174 A.3d 1061, 1065 (Pa. Super. Ct.

 2017), appeal denied, 189 A.3d 993 (Pa. 2018).

                3.      Electronic Signatures

        Plaintiffs do not deny the existence of valid contracts with the VC Defendants. Rather,

 they dispute the authenticity of the typed signatures on the arbitration agreements included among

 the VC Defendants’ exhibits. Plaintiffs point out that the signature blocks on the enrollment

 contracts and Arbitration Policies (#7-1) consist of only each student’s typed name and the date.

 Similarly, the Employee Plaintiffs’ arbitration agreements (#7-2) include only the employee’s

 typed name, initials, and the purported signature date. Plaintiffs Chloe Brooks (#12-2), Anita

 Trevino (#12-3), Karlene Carpenter (#12-4), Maria Mata (#12-5), and Rozephyr Jean (#12-7)

 submitted sworn affidavits in which they deny manually typing their names or initials on the

 documents at issue.4 Plaintiffs also claim that they never received a copy of or an opportunity to

 review the Arbitration Policy. Consequently, Plaintiffs contend that the VC Defendants’ exhibits

 do not establish that they affirmatively agreed to arbitrate any claims. In response to Plaintiffs’

 assertion that their typed names do not show that they agreed to arbitrate any claims, the VC

 Defendants aver that Plaintiffs signed the agreements electronically.

        Texas, California, Pennsylvania, and Colorado have adopted the Uniform Electronic

 Transactions Act. See CAL. CIV. CODE § 1633.1; COLO. REV. STAT. § 24-41.3-101; PA. CONS.

 STAT. § 2260.101; TEX. BUS. & COM. CODE § 322.001. Under the laws of these states, an

 “electronic signature” is defined as “an electronic sound, symbol, or process attached to or



        4
           Plaintiffs Karina Garcia, Tanisha Williams, Samuel Torres, and Marlene Burch did not submit
 affidavits denying that they signed or had notice of the arbitration agreements.

                                                  10
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 11 of 23 PageID #: 1649



 logically associated with an electronic record and executed or adopted by a person with the intent

 to sign the electronic record.” CAL. CIV. CODE § 1633.2; COLO. REV. STAT. § 24-71.3-102; 73

 PA. CONS. STAT. § 2260.103; TEX. BUS. & COM. CODE § 322.002(8). Electronic signatures are

 legally binding under the statute:

        (a)     A record or signature may not be denied legal effect or enforceability solely
                because it is in electronic form.

        (b)     A contract may not be denied legal effect or enforceability solely because
                an electronic record was used in its formation.

        (c)     If a law requires a record to be in writing, an electronic record satisfies the
                law.

        (d)     If a law requires a signature, an electronic signature satisfies the law.

 CAL. CIV. CODE § 1633.7; COLO. REV. STAT. § 24-71.3-107; 73 PA. CONS. STAT. § 2260.303;

 TEX. BUS. & COM. CODE § 322.007. Furthermore:

        An electronic record or electronic signature is attributable to a person if it was the act of
        the person. The act of the person may be shown in any manner, including a showing of
        the efficacy of any security procedure applied to determine the person to which the
        electronic record or electronic signature was attributable.

 CAL. CIV. CODE § 1633.9(a); COLO. REV. STAT. § 24-71.3-109(1); 73 PA. CONS. STAT.

 § 2260.305; TEX. BUS. & COM. CODE § 322.009(a). As an initial matter, Plaintiffs do not deny

 signing the enrollment and employment contracts that they seek to enforce. With the exception

 of the enrollment contracts governed by California law, all of the contracts include an agreement

 to arbitrate. As to the separate arbitration agreements, the court finds that the VC Defendants

 have sufficiently established that Plaintiffs, either personally or by granting an enrollment officer

 permission, signed the agreements electronically. The Declaration of Kellie Kennedy (#16-1, at

 2-13) describes the process utilized by the Student Plaintiffs to sign electronically the enrollment


                                                  11
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 12 of 23 PageID #: 1650



 contracts containing the arbitration clauses (#s 16-1, 17-1). Likewise, the Declaration of Jennifer

 Ligon (#15-2, at 2-11) describes the DocuSign platform used by Employee Plaintiff Rozephyr Jean

 and the Workday platform used by Employee Plaintiff Marlene Burch to sign their respective

 arbitration agreements (#15-2). The VC Defendants also provided evidence that Plaintiffs signed

 forms consenting to the use of electronic signatures in order to submit their enrollment and

 employment application documents electronically. Thus, the court finds that the VC Defendants

 have established, by a preponderance of the evidence, that Plaintiffs electronically signed the

 agreements at issue and that their electronic signatures are legally binding.

                4.     Arbitration Agreements with Employees Under Texas Law

        The Employee Plaintiffs are citizens of Texas whose employment contracts were to be

 performed in Texas. Even if the Employee Plaintiffs had not used an electronic process to sign

 the agreements, “[a]greements to arbitrate disputes between employers and employees are

 generally enforceable under Texas law.” In re Poly-Am., L.P., 262 S.W.3d at 348; accord

 Kubala, 830 F.3d at 202. Indeed, Texas law has historically favored such agreements. In re

 Poly-Am., L.P., 262 S.W.3d at 348 (citing Advance PCS Health L.P., 172 S.W.3d 603, 608 (Tex.

 2005); EZ Pawn Corp. v. Mancias, 934 S.W.2d 87, 90 (Tex. 1996); Cantella & Co. v. Goodwin,

 924 S.W.2d 943, 944 (Tex. 1996)). “An employer may enforce an arbitration agreement entered

 into during an at-will employment relationship if the employee received notice of the employer’s

 arbitration policy and accepted it.” In re Dallas Peterbilt, Ltd., LLP, 196 S.W. 161, 162 (Tex.

 2006) (citing In re Dillard Dep’t Stores, Inc., 181 S.W.3d 370, 375 (Tex. App.—El Paso 2005,

 no pet.)); accord Kubala, 830 F.3d at 201. Texas law does not require a signature to demonstrate

 acceptance. In re Dallas Peterbilt, Ltd., L.L.P., 196 S.W. at 163. Rather, “[a]n at-will employee


                                                 12
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 13 of 23 PageID #: 1651



 who receives notice of an employer’s arbitration policy and continues working with knowledge

 of the policy accepts the terms as a matter of law.” Id. (citing In re Dillard Dep’t Stores, Inc.,

 181 S.W.3d at 373); accord Big Bass Towing Co. v. Akin, 409 S.W.3d 835, 838 (Tex.

 App.—Dallas 2013, no pet.).

        Here, the VC Defendants submitted evidence indicating that the Employee Plaintiffs

 received notice of the arbitration agreements. It is undisputed that the Employee Defendants were

 at-will employees and that they continued to work at Virginia College campuses after receiving

 notice of the arbitration agreements. The court finds that the VC Defendants have established an

 alternative basis for the existence of an arbitration agreement with the Employee Plaintiffs.

 Because the law governing arbitration agreements in the employment context is clear, the court

 need not consider whether the Employee Plaintiffs’ electronic signatures of the agreements to

 arbitrate are unconscionable.

        D.      Unconscionability of Arbitration Agreements

        The Student Plaintiffs assert that enforcement of the arbitration clause in the enrollment

 contracts and separate arbitration agreements would be unconscionable. Contracts of adhesion,

 however, are not inherently unconscionable. See Baltazar v. Forever 21, Inc., 367 P.3d 6, 11

 (Cal. 2016); ReadyOne Indus., Inc. v. Lopez, 551 S.W.3d 305, 314-15 (Tex. App.—El Paso

 2018, pet. denied). For the reasons explained below, the Student Plaintiffs fail to establish that

 mandatory arbitration is unconscionable.

        Under Texas law, “[a]rbitration agreements may be either substantively or procedurally

 unconscionable, or both.” Royston, Rayzor, Vickery, & Williams, LLP v. Lopez, 467 S.W.3d 494,

 499 (Tex. 2015) (citing In re Halliburton Co., 80 S.W.3d 566, 572 (Tex. 2002)); see In re


                                                13
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 14 of 23 PageID #: 1652



 Poly-Am., L.P., 262 S.W.3d at 348. “Substantive unconscionability refers to the fairness of the

 arbitration provision itself, whereas procedural unconscionability refers to the circumstances

 surrounding adoption of the arbitration provision.” Royston, Rayzor, Vickery, & Williams, LLP,

 467 S.W.3d at 499 (quoting In re Palm Harbor Homes, Inc., 195 S.W.3d 672, 677 (Tex. 2006)).

 In determining whether an agreement is unconscionable, Texas courts consider various factors that

 “aim to prevent oppression and unfair surprise.” In re Poly-Am., L.P., 262 S.W.3d at 348; see

 Philadephia Indem. Ins. Co. v. SSR Hosp., Inc., 459 F. App’x 308, 314 (5th Cir. 2012). Some

 of the factors the court may consider include:

        (1) the entire atmosphere in which the agreement was made; (2) the alternatives,
        if any, available to the parties at the time the contract was made; (3) the non-
        bargaining ability of one party; (4) whether the contract was illegal or against
        public policy; and (5) whether the contract is oppressive or unreasonable.
        Additional factors that may contribute to finding an agreement procedurally
        unconscionable include (1) knowledge of the stronger party that the weaker party
        will be unable to receive substantial benefits from the contract and (2) knowledge
        of the stronger party that the weaker party is unable reasonably to protect his
        interests by reason of physical or mental infirmities, ignorance, illiteracy, or
        inability to understand the language of the agreement.

 Philadephia Indem. Ins. Co., 459 F. App’x at 314 (citing Ski River Dev., Inc. v. McCalla, 167

 S.W.3d 121, 136 (Tex. App.—Waco 2005, pet. denied)); ReadyOne Indus., Inc., 551 S.W.3d at

 314-15 (Tex. App.—El Paso 2018, pet. denied) (citing Delfingen US-Tex., L.P. v. Valenzuela, 407

 S.W.3d 791, 798 (Tex. App.—El Paso 2013, no pet.)).

        Under California law, “the doctrine of unconscionability has both a procedural and a

 substantive element, the former focusing on oppression or surprise due to unequal bargaining

 power, the latter on overly harsh or one-sided results.” Baltazar, 367 P.3d at 11 (quoting Sonic-

 Calabasas A, Inc. v. Moreno, 311 P.3d 184, 194 (Cal. 2013), cert. denied, 573 U.S. 904 (2014)).

 Although both procedural and substantive unconscionability must be present, “the more

                                                  14
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 15 of 23 PageID #: 1653



 substantively oppressive the contract term, the less evidence of procedural unconscionability is

 required to come to the conclusion that the term is unenforceable, and vice versa.” Id. (quoting

 Armendariz v. Found. Health Psychcare Servs., Inc., 6 P.3d 669, 690 (Cal. 2000)). An

 arbitration agreement in a contract of adhesion may be procedurally unconscionable if it involves

 surprise, duress, or manipulation and substantively unconscionable if it involves terms that are

 “artfully hidden,” such as where an arbitration agreement incorporates terms by reference that are

 not included in, or attached to, the agreement. Id. (indicating that failure to provide a copy of an

 arbitration agreement’s terms did not make an arbitration agreement procedurally or substantively

 unconscionable).

        Likewise, unconscionability under Colorado law requires a showing of both procedural and

 substantive unconscionability. See Bailey v. Lincoln Gen. Ins. Co., 255 P.3d 1039, 1055 (Colo.

 2011) (quoting Tillman v. Commercial Credit Loans, Inc., 655 S.E.2d 362, 370 (N.C. 2008)).

 Colorado courts have considered several factors in determining whether a contract is

 unconscionable:

        (1) the use of a standardized agreement executed by parties of unequal bargaining
        power; (2) the lack of an opportunity for the customer to read or become familiar
        with the document before signing it; (3) the use of fine print in the portion of the
        contract containing the provision in question; (4) the absence of evidence that the
        provision was commercially reasonable or should reasonably have been anticipated;
        (5) the terms of the contract, including substantive fairness; (6) the relationship of
        the parties, including factors of assent, unfair surprise, and notice; and (7) the
        circumstances surrounding the formation of the contract, including setting,
        purpose, and effect.

 Bernal v. Burnett, 793 F. Supp. 2d 1280, 1286 (D. Colo. 2011) (citing Davis v. M.L.G. Corp.,

 712 P.2d 985, 991 (Colo. 1986)); Bailey, 255 P.3d at 1055 n.9. The first, second, third, and sixth

 factors involve procedural deceptiveness; the fourth and fifth factors are relevant to substantive


                                                 15
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 16 of 23 PageID #: 1654



 deceptiveness, and the seventh factor deals with both procedural and substantive deceptiveness.

 Bailey, 255 P.3d at 1055 n.9 (quoting Davis, 712 P.2d at 991).

        Under Pennsylvania law, an agreement is unconscionable where there is both “a lack of

 meaningful    choice    in    the   acceptance   of    the   challenged    provision”—procedural

 unconscionability—“and the provision unreasonably favors the party asserting it”—substantive

 unconscionability. Salley v. Option One Mortg. Corp., 925 A.2d 115, 119 (Penn. 2007); see

 Quilloin v. Tenet HealthSystem Philadelphia, Inc., 673 F.3d 221, 230 (3d Cir. 2012); Styczynski

 v. MarketSource, Inc., 340 F. Supp. 3d 534, 541 (E.D. Pa. 2018). Like California and Colorado,

 Pennsylvania requires both substantive and procedural unconscionability, suggesting that a

 “sliding-scale approach . . . where the procedural unconscionability is very high, a lesser degree

 of substantive unconscionability may be required.” Styczynski, 340 F. Supp. 3d at 541 (quoting

 Quilloin, 673 F.3d at 230).

                1.      Procedural Unconscionability

        As a representative example, Plaintiffs recount Chloe Brooks’s experience with a

 Brightwood College employee during her enrollment process. They allege that the employee had

 an exclusive view of the documents on his computer screen as he verbally explained enrollment

 and that the employee did not mention the arbitration provisions. Chloe Brooks purportedly

 caught three brief glimpses of the employee’s screen, and she never received a copy of either

 document.    Electronic records indicate that she accepted the terms of enrollment in short

 succession. The Student Plaintiffs allege that they:

        (1) were not told about the arbitration clause within the Tuition Agreement during
        their enrollment meetings; (2) were not provided the opportunity to view the
        arbitration clause within the Tuition Agreement; (3) were not told about the
        separate Arbitration Policy; (4) did not see the separate Arbitration Policy; (5) were

                                                  16
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 17 of 23 PageID #: 1655



        not provided an opportunity to read the separate Arbitration Policy; (6) were not
        given the opportunity to click “I agree” to the [A]rbitration [P]olicy, (7) were not
        given an opportunity to opt out of arbitration, and (8) were not required to initial
        their personal, intentional election of arbitration.

 (#12, at 18). The Student Plaintiffs’ contentions regarding the enrollment process do not persuade

 the court that the arbitration provisions are procedurally unconscionable. Even assuming all of

 the Student Plaintiffs shared Chloe Brooks’s enrollment experience, they do not adduce adequate

 facts to establish procedural unconscionability under Texas, California, Colorado, or Pennsylvania

 law. The Student Plaintiffs did not have the option of negotiating the terms of their enrollment

 contracts; however, there is no indication that the Student Plaintiffs lacked the capacity to

 understand the agreement, that mandatory arbitration came as an unfair or artfully hidden surprise

 in the contract, or that their signatures were obtained by deception. The arbitration clause in the

 enrollment contract, even if found on the second or third page of a seven-page contract, is

 emphasized in bold, capital letters. The arbitration agreement is the sole subject of the stand-alone

 Arbitration Policy. Despite the Student Plaintiffs’ denial of having access to the arbitration

 agreements, it appears that their enrollment documents were available through the student portal.

        Under the law of each of the relevant states, a person who signs a contract is presumed to

 know the contents of a contract signed by him, and failure to read an arbitration agreement will

 not allow him to avoid an arbitration clause. See Rosenthal v. Great W. Fin. Sec. Corp., 926 P.2d

 1061, 1079 (Cal. 1996); Bailey, 255 P.3d at 1054 (quoting Davis, 712 P.2d at 990 n.7); Wert v.

 Manorcare of Carlisle PA, LLC, 124 A.3d 1248, 1260-61 (2015), cert. denied, 136 S. Ct. 1201

 (2016); In re U.S. Home Corp., 236 S.W.3d 761, 764 (Tex. 2007) (citing In re Merrill Lynch Tr.

 Co. FSB, 235 S.W.3d 185, 190 (Tex. 2007)). Here, the Student Plaintiffs cannot avoid mandatory

 arbitration by alleging that they executed the arbitration agreements without reading them. Even

                                                  17
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 18 of 23 PageID #: 1656



 if the Student Plaintiffs claim that they were not informed of the arbitration agreements, for

 reasons explained in the next section, the contracts governed by California, Colorado, and

 Pennsylvania law, which require showing both procedural and substantive unconscionability, are

 enforceable. Texas courts, however, recognize that an agreement may be either procedurally or

 substantively unconscionable. As to the Student Plaintiffs from Texas—Karina Garcia, Maria

 Mata, Chloe Brooks—the VC Defendants provided records with their handwritten initials and

 signatures acknowledging that they read, executed, and understood, among other documents, the

 enrollment contract, Arbitration Policy, and electronic signature consent form (#16-1, at 44, 63,

 79).   Thus, the evidence does not support a finding that the arbitration agreements were

 procedurally unconscionable.

                2.     Substantive Unconscionability

        Plaintiffs contend that the arbitration agreements are substantively unconscionable because

 the cost of arbitration is prohibitive. Their arguments are baffling because the parties do not

 dispute who is responsible for the cost of arbitration. The enrollment and employment contracts

 state, “The parties shall, respectively, pay any expenses incurred as American Arbitration

 Association [(“AAA”)] fees, administrative fees, arbitrator fees, mediation fees, hearing fees, and

 postponement/cancellation fees in accordance with the rules and procedures adopted by the

 [AAA].” Pursuant to AAA rules, consumers such as the Student Plaintiffs are each responsible

 for only a $200.00 filing fee. Plaintiffs complain that the cost of arbitration, before expenses,

 would total $1,400.00 for the seven named Student Plaintiffs, and $3,800,000.00 for the proposed

 class, an estimated 19,000 students. Similarly, Plaintiffs argue that a $300.00 filing fee for each

 of the named Employee Plaintiffs, before expenses, would total $600.00, and $105,000.00 for the


                                                 18
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 19 of 23 PageID #: 1657



 proposed class, an estimated 350 employees. There is no indication that Plaintiffs’ individual

 filing fees with the AAA are cost-prohibitive. The fee to file a civil action in the United States

 District Court for the Eastern District of Texas is $400.00. Plaintiffs also express concern about

 the fee-splitting language—that the parties shall pay AAA fees “respectively”—in the arbitration

 agreements, which they contend conflicts with AAA rules requiring the business to pay AAA fees

 after the claimant pays the initial filing fee. There is no conflict because the remainder of the

 sentence specifies that any such fee-splitting will follow AAA rules. Plaintiffs have agreed to

 forego their argument regarding costs as a basis of substantive unconscionability if the arbitration

 expenses are allocated according to AAA rules. (#12, at 21, 23, 24). As there is no dispute over

 the applicability of AAA rules, there is no substantive unconscionability based on the allocation

 of arbitration fees.

        Plaintiffs next speculate that the cost for each Student Plaintiff, if the VC Defendants were

 to prevail, “could easily exceed $25,000 per individual arbitration,” pointing out language in the

 enrollment contracts that provides:

        In any legal action permitted by this Contract or arbitration between the parties
        arising out of this Contract and the subject matter contained herein, the College,
        if it prevails, shall be entitled to recover its reasonable attorneys’ fees in addition
        to any other relief to which it may be entitled or awarded.

 They also argue that the arbitration agreements are unenforceable because the meaning of

 “prevail” is vague. The VC Defendants note that nothing in this provision prevents Plaintiffs from

 recovering attorney’s fees if they prevail in arbitration. Moreover, the VC Defendants specifically

 state, “Defendants agree to waive the attorney-fee provision” (#15, at 15). Accordingly, this

 provision cannot be the basis of substantive unconscionability. Because Plaintiffs cannot establish



                                                  19
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 20 of 23 PageID #: 1658



 that the arbitration agreements are procedurally or substantively unconscionable, they cannot avoid

 mandatory arbitration under the laws of Texas, California, Colorado, or Pennsylvania.

         E.      Scope of the Arbitration Agreement

         Plaintiffs request that, in the event the court determines that the arbitration agreements are

 valid and enforceable, the court allow Plaintiffs to proceed against the VC Defendants in a

 consolidated arbitration proceeding and to maintain their claims against parties not specifically

 named in their respective contracts. “After proving that a valid arbitration agreement exists, the

 party seeking to compel arbitration must show that the dispute falls within the scope of the

 agreement. . . . If the trial court finds that a valid agreement to arbitrate exists and that the claims

 asserted fall within that agreement, it is required to compel arbitration.” Halliburton Energy

 Servs., Inc. v. Ironshore Specialty Ins. Co., 621 F.3d 522, 531 (5th Cir. 2019).

         The Student Plaintiffs’ arbitration clauses explicitly state that “[a]ny claim, controversy or

 dispute arising out of or relating to this Contract or any alleged breach . . . shall be resolved and

 settled by binding arbitration . . . .” With respect to the class action waiver, the agreement states:

         The parties agree that any dispute between the parties shall not be adjudicated as
         a class action or a consolidated class arbitration proceeding either in court or under
         the rules of the American Arbitration Association. The right of any party to pursue
         a class action for any dispute subject to arbitration shall be waived to the fullest
         extent permitted by law.

 (#7-1, at 5 ¶ 10, 10). The Employee Plaintiffs executed agreements containing similar language.

 (#7-2, at 3). Here, a valid arbitration agreement exists and the parties’ dispute falls within the

 scope of “[a]ny claim, controversy or dispute arising out of or relating to this Contract or any

 alleged breach.” Thus, Plaintiffs’ waiver of their right to pursue a class action for their claims,




                                                   20
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 21 of 23 PageID #: 1659



 which are subject to arbitration, is permitted by law. The VC Defendants’ request to strike

 Plaintiffs’ class action claims is granted.

        Plaintiffs ask that, if the court finds that arbitration is required, the court compel arbitration

 of their claims against the VC Defendants only and retain their class action claims against the

 defendants who are not parties to the arbitration agreements. In support of their request, Plaintiffs

 cite to language in the enrollment contract, outside of the arbitration clause, that states: “The

 terms and provisions of this Contract are intended solely for the benefit of each party hereto and

 their respective successors or permitted assigns, and it is not the intention of the parties hereto to

 confer any third party beneficiary rights upon any other person or entity.” (#7-1, at 8 ¶ 19).5

 According to Plaintiffs, this provision shows that the parties did not intend to arbitrate claims

 against strangers to the arbitration agreements. Nevertheless, the Student Plaintiffs agreed to

 arbitrate “[a]ny claim, controversy or dispute arising out of or relating to [the enrollment contract]

 or any alleged breach,” and the Employee Plaintiffs agreed to arbitrate “any dispute, controversy

 or claiming arising out of or related to [the Arbitration] Agreement, the employment relationship

 between the parties, or the termination of the employment relationship.” All of Plaintiffs’ claims

 are asserted against the VC Defendants, and no claim is exclusive to a nonsignatory defendant.

 The arbitration agreements executed by Plaintiffs are enforceable, and their claims against every

 defendant—including defendants who were not signatories to the arbitration agreements—fall

 within the scope of the arbitration agreement.             “Congress has instructed that arbitration

 agreements . . . must be enforced as written.” Epic Sys. Corp., 138 S. Ct. at 1632. Hence, the

 arbitrability of Plaintiffs’ claims against Defendants Willis Stein & Partners, L.L.C.; Monroe


        5
            Plaintiffs do not identify similar language in the Employee Plaintiffs’ contracts.

                                                      21
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 22 of 23 PageID #: 1660



 Capital, LLC; Avy Howard Stein; Theodore Koenig; Jackie Baumann; and Erin Shea is to be

 determined by the arbitrator.

        The FAA states:

        If any suit or proceeding be brought in any of the courts of the United States upon
        any issue referable to arbitration under an agreement . . . the court in which such
        suit is pending, upon being satisfied that the issue involved in such suit or
        proceeding is referable to arbitration . . . shall on application of one of the parties
        stay the trial of the action until such arbitration has been had in accordance with the
        terms of the agreement.

 9 U.S.C. § 3. “If a dispute is subject to mandatory grievance and arbitration procedures, then the

 proper course of action is usually to stay the proceedings pending arbitration.” Ruiz v. Donahoe,

 784 F.3d 247, 249 (5th Cir. 2015). As the VC Defendants point out, the United States Court of

 Appeals for the Fifth Circuit allows dismissal of a case “when all of the issues raised in the district

 court must be submitted to arbitration.” Id. at 250 (citing Alford v. Dean Witter Reynolds, Inc.,

 975 F.2d 1161, 1164 (5th Cir. 1992)); see Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 839

 (5th Cir. 2018). Here, because the arbitrability of certain claims against nonsignatories to the

 parties’ respective contracts is an issue to be determined in arbitration, the court concludes that

 a stay, rather than dismissal, of the pending litigation is appropriate.

 III.   Conclusion

        Consistent with the foregoing analysis, the VC Defendants’ Renewed Motion to Compel

 Arbitration (#36) is GRANTED. Plaintiffs’ request that the court strike the pending motion for

 failure to comply with the local rules is DENIED. The court has determined that Plaintiffs

 executed valid arbitration agreements and, therefore, Plaintiffs’ contention that the VC

 Defendants’ motion should be denied as premature is OVERRULED. In addition, Plaintiffs’

 request that the court consolidate their claims in one arbitration proceeding is DENIED, as their

                                                   22
Case 1:18-cv-00621-MAC Document 44 Filed 08/05/19 Page 23 of 23 PageID #: 1661



 right to proceed in a single proceeding is a matter to be determined in arbitration. It is further

 ordered that this case is STAYED pending the completion of arbitration.


          SIGNED at Beaumont, Texas, this 5th day of August, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                23
